Citation Nr: 9927283	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted, 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to November 
1955, from May 1957 to December 1959, and from January 1961 
to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision from the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD.  


FINDINGS OF FACT

1. By rating decision dated in October 1995, the RO denied 
service connection for PTSD.  The veteran was properly 
notified of that decision and did not perfect a timely 
appeal.

2. The evidence received subsequent to the October 1995 RO 
decision is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.

3. All facts pertinent to the veteran's claim have been fully 
developed for purposes of adjudication.

4. The record contains medical evidence diagnosing PTSD, 
beginning in June 1988, attributing the veteran's 
condition to his report of his war experiences and the 
loss of his family due to his military career.  

5. The veteran's reported stressors of witnessing the death 
of a service member, who was killed in a crane accident, 
mortar attacks, and the loss of his family during service 
have been confirmed by credible supporting evidence.


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) 
(1998).

2. The veteran's PTSD was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service personnel records noted service in 
Vietnam from October 1965 to September 1966 with the 54th 
Ordinance Company, and the veteran served in Germany both 
prior to and after his Vietnam service.  The veteran's 
service medical records contain no psychiatric complaints or 
diagnoses.  

In June 1988, the veteran was seen by a VA social worker with 
difficulties within his family.  The social worker noted an 
assessment of PTSD related to the veteran's war experiences 
and the loss of his Australian wife and children due to his 
military career.  Throughout treatment, feelings of 
depression, nervousness, anger, and hopelessness were noted, 
and a continued assessment of PTSD was reported.  

VA treatment records in June and December 1994 noted a 
diagnosis of chronic moderately severe PTSD.  The veteran was 
hospitalized at the VA medical center (MC) from April to May 
1995 with a diagnosis of chronic severe PTSD and a global 
assessment of functioning (GAF) rating of 50/60 on discharge.  

A VA PTSD examination was conducted in September 1995 and the 
examiner noted review of the veteran's claims file.  The 
veteran reported several traumatic family events prior to 
enlistment into military service.  The veteran reported 
psychiatric hospitalization in 1960 secondary to the breakup 
of his family.  He stated that in 1962 or 1963 he saw a 
sergeant get his "head smashed between a truck and a wall."  
The veteran could not remember the sergeant's name or the 
exact date of this incident.  The veteran reported a second 
incident, when the truck driven by Private L. was driven off 
the road.  Pvt. L. was trapped in the truck and burned to 
death.  He stated that he was sent to Vietnam in 1964 and 
served as a heavy equipment operator, with primary duty of 
building ammunition dumps.  The veteran reported that the 
ammunition dump at Bien Hoa was hit by enemy mortar and 
rocket fire in January or February 1965.  In April, May or 
June 1965, the veteran's truck stopped to pick up five or six 
soldiers, who were hit by two mortar rounds in front of the 
veteran.  He stated that in July, August or September 1965, 
he witnessed another soldier get run over by a 30-ton crane.  
The veteran reported seeing wounded children throughout 
Vietnam, which brought back memories of his own children who 
had been taken by their mother to Australia.  He stated that 
after leaving Vietnam, he often served with younger soldiers 
who also reminded him of his children.  He reported feelings 
of depression during this period.  

After discharge from service, the veteran stated that he 
continued to drink heavily and was unable to hold a job.  He 
reported that he isolated himself from others and would not 
speak to others for weeks on end.  The veteran noted memory 
problems and difficulty controlling his anger.  He reported 
exaggerated startle response, depression, crying spells, 
feelings of hopelessness, suspiciousness and distrust, lack 
of energy, difficulty sleeping, and recurrent nightmares.  
The veteran stated that he quit drinking six years prior to 
the examination, following a diagnosis of diabetes.  The 
examiner noted anxious and depressed mood, with 
circumstantial speech pattern, and signs of memory 
difficulties.  The veteran's affect was mildly restricted.  
The examiner reported a diagnosis of mild PTSD, alcohol 
dependence (in remission), and not otherwise specified 
personality disorder with borderline and paranoid features.  

By rating decision in October 1995, the RO denied service 
connection for PTSD.  The veteran filed a timely notice of 
disagreement to this decision in June 1996 and a statement of 
the case was issued in October 1996.  However, the February 
1997 VA Form 9, substantive appeal, was not timely received.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1998).  
Therefore, the October 1995 RO decision is final as to 
evidence of record at that time.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998).  The evidence, submitted 
since the final RO decision in December 1995, includes VA 
treatment records from June 1988 to December 1996, statements 
from the veteran, reports from the United States Armed 
Services Center for Research of Unit Records (USASCRUR), and 
testimony at hearings before an RO hearing officer and before 
the undersigned.  

In a statement in support of his claim, received in February 
1997, the veteran reported four stressors: 1) Having 
witnessed a soldier's head smashed between a truck and a wall 
in 1963 in Heidelberg, Germany; 2) Having witnessed a truck 
wreck pinning a soldier, who burned to death in 1963 in 
Heidelberg, Germany; 3) Having witnessed three soldiers 
killed and one wounded in a mortar attack in November 1965 at 
Bien Cat, Vietnam; and 4) having witnessed a soldier killed 
when run over by 30-ton crane in June 1966 at Long Binh, 
Vietnam.  

At a hearing before an RO hearing officer in July 1997, the 
veteran testified that prior to going to Vietnam, while 
stationed in Germany, he witnessed a soldier pinned by a 
truck burn to death.  Transcript, p. 7 (July 1997).  He 
reported that he saw a sergeant get his head smashed between 
the wall and the back of a dump truck, while in Germany as 
well.  Transcript, p. 7 (July 1997).  In Vietnam in April or 
May 1965, the airfield at which the veteran was stationed 
came under repeated random mortar attacks.  Transcript, p. 3 
(July 1997).  He stated that he witnessed a fellow soldier 
being run over by a 20-ton crane.  Transcript, pp. 4-5 (July 
1997).  He noted that shortly after this incident he 
witnessed three soldiers who were killed by mortar fire about 
70 feet from his truck.  Transcript, p. 5 (July 1997).  

The veteran's spouse testified that she had been married to 
the veteran for 27 years, since shortly after he returned 
from Vietnam.  Transcript, p. 8.  She reported that the 
veteran had angry outbursts and had gone from being very 
energetic to sitting on the couch all day.  Transcript, p. 9 
(July 1997).  She stated that the veteran was 
first hospitalized in April 1981 at the Houston, Texas, VAMC, 
and his symptoms seemed better until 1985.  Transcript, pp. 
10-11, 24-25 (July 1997).  The veteran's spouse testified 
that he had no friends, but had a "pretty good" 
relationship with her granddaughter.  Transcript, p. 19 (July 
1997).  She noted that the veteran was a chef, but had 
difficulty keeping a job and had been employed in 
approximately twenty-five jobs in as many years.  
Transcript, p. 23 (July 1997).  

The veteran reported that he had been seeing a psychiatrist 
at the VAMC in Salem, Virginia since 1994 and was taking 
medication for his condition.  Transcript, p. 12 (July 1997).  
He stated that he had difficulty sleeping and could not sleep 
until it started to get light.  Transcript, p. 14 (July 
1997).  He noted hypervigilance and avoidance of crowds and 
other people.  Transcript, p. 14 (July 1997). 

In March 1998, USASCRUR responded to the RO request for 
verification of the veteran's reported stressors.  In a 
letter dated in December 1997, USASCRUR stated that the 
records confirmed the death of J.R.B., SP4, in September 1966 
due to injuries sustained in a crane accident, as stated by 
the veteran.  The letter further confirmed that records of 
the 3rd Ordinance Battalion, confirmed that the 54th Ordinance 
Company's main location was the Long Binh Ammunition Supply 
Depot, as reported by the veteran.  The records supplied by 
USASCRUR noted frequent attempts at penetration of the depot 
storage area at Long Binh with occasional short mortar 
attacks.  

In his notice of disagreement, received in March 1999, the 
veteran stated that, although he had a non-combat military 
occupational specialty (MOS) he witnessed the death of fellow 
soldiers, and was shot at by sniper and artillery fire.  The 
veteran further attributed his stress to the loss of his 
family, while stationed in Vietnam.  The record contains a 
decree of dissolution of marriage in the Supreme Court of New 
South Wales, which was solemnized in February 1964 and became 
absolute in September 1969.  

At a hearing before the undersigned in July 1999, the veteran 
requested additional time to submit evidence including VA 
treatment records.  The Board notes that no further evidence 
has been received.  The veteran reported that in September 
1966 at Long Binh, he witnessed a fellow soldier, J.B., 
killed when a 20-ton crane drove over him.  He stated that 
while stationed at the ammunition dump and at an airfield in 
Bien Cat, he and his unit repeatedly came under mortar fire.  
Transcript, pp. 5, 7 (July 1999).  He further reported 
witnessing two servicemen killed during service in Germany, 
one was crushed by a truck and one burned to death following 
a truck accident.  Transcript, p. 16 (July 1999).  The 
veteran testified that he was initially diagnosed with PTSD 
in 1981 and was receiving continuing treatment and medication 
at the VAMC.  Transcript, pp. 9-10 (July 1999).  

The veteran's spouse testified that she had known the veteran 
since 1968 and they were married in 1970.  Transcript, pp. 
11-12 (July 1999).  She stated that he would wake in the 
middle of the night and would be speaking in a foreign 
language, was hypervigilant, and had difficulty keeping a 
job.  Transcript, p. 12 (July 1999).  


II. Analysis

As an initial matter, the Board notes that the RO 
characterized the issue as an original claim for service 
connection for PTSD and not as whether new and material 
evidence had been submitted.  However, as the Board finds 
that new and material evidence has been submitted since the 
previous final decision in November 1995, the veteran has not 
been prejudiced by consideration of his claim under this 
standard in the first instance.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the instant case, the RO denied the veteran's claim for 
service connection for PTSD in November 1995.  This decision 
became final, when the veteran failed to timely perfect an 
appeal.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103 (1998).  This decision was predicated on a lack of 
verification of the veteran's stressors.  Since the previous 
denial, the veteran has testified at two hearings 
and provided statements of his inservice stressors.  In 
addition, the RO received documents from USASCRUR in response 
to requests for verification of the veteran's reported 
stressors.  The Board finds this evidence to be both new and 
material to the veteran's claim, and therefore, the claim is 
reopened for consideration on the basis of the record as a 
whole.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the veteran's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a). 

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO has not provided the veteran notice of 
the revised regulations.  As the changes in the regulation do 
not affect the central issue in determining whether the 
instant claim is well grounded, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384, 393-394(1993).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet.App. 60, 66 (1993).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995). 

Under the old regulation, service connection for PTSD 
requires:  1) Medical evidence establishing a clear diagnosis 
of the condition; 2) Credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) A link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he/she 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
See Cohen v. Brown 10 Vet. App. 128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) 
(effective March 7, 1997); 64 Fed. Reg. 32807 (June 18, 
1999).

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
There are two major components to this analysis: first, it 
must be established whether the evidence demonstrates that 
stressful events occurred and, second, it must be established 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. Brown , 6 
Vet. App. 91, 98-99 (1993).

With regard to the first component of the Court's analysis, 
under 38 U.S.C.A. § 1154(b), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  See Hayes, 5 Vet. App. at 66.  
If the evidence does not show that he was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b); Zarycki v. 
Brown, 6 Vet. App. 91, 98-99 (1993).

The second component of the Court's analysis holds that, even 
if there was a stressful event in service, the RO or Board 
must nevertheless determine whether that event was of 
sufficient gravity to support a diagnosis of PTSD under the 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders.  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination. Adjudicators may not make 
a determination on this point in the absence of independent 
medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 
175(1991).

In Cohen, the Court pointed out that the VA had adopted the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125, 4.126, and that the 
standard regarding assessing the sufficiency of a stressor 
was now a more subjective one.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of the fact that the 
shift in diagnostic criteria changed from an objective 
("would evoke ... in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on  "almost everyone."  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153.

In the instant case, the veteran has submitted evidence of a 
current diagnosis of PTSD.  The veteran's VA social work 
treatment records noted ongoing treatment for PTSD.  VA 
hospitalization records from 1995 noted a diagnosis of 
chronic severe PTSD.  The VA examiner in September 1995 
reported a diagnosis of mild PTSD.  

The veteran reported four separate specific stressful 
incidents during his military service:  1) Witnessed a 
soldier's head smashed between a truck and a wall in 1963 in 
Heidelberg, Germany; 2) Witnessed a truck wreck pinning 
soldier, who burned to death in 1963 in Heidelberg, Germany; 
3) Witnessed three soldiers killed and one wounded in a 
mortar attack in November 1965 at Bien Cat, Vietnam; and 
4) Witnessed a soldier killed when run over by 30-ton crane 
in June 1966 at Long Binh, Vietnam.  In addition, the veteran 
testified to recurrent mortar attacks while stationed in 
Vietnam and stress due to the dissolution of his marriage, 
while stationed in Vietnam.

Finally, the VA social worker in June 1988 noted an 
assessment of PTSD related to the veteran's war experiences 
and the loss of his Australian wife and children due to his 
military career.  The VA examiner in September 1995 noted a 
diagnosis of PTSD following enumeration of the stressors 
reported above.  

Based on the service personnel records, the veteran's 
statements, and the VA treatment and examination records, the 
Board finds that the veteran's claim for service connection 
for PTSD is well grounded.  38 U.S.C.A. §5107(a) (West 1991).  
The VA has a duty to assist the veteran in the development of 
all facts pertinent to her claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a) (1998).  The claims folder contains all 
available service medical records and the RO has requested 
and received the available reports of VA medical 
examinations.  Although the veteran identified VA treatment 
records from 1981 reporting a diagnosis of PTSD and continued 
treatment at the VAMC for PTSD, such records have not been 
obtained.  However, due to the ultimate conclusion of the 
Board in this matter, the Board finds that it is not 
necessary to obtain these records to continue adjudication of 
the veteran's claim.  The representative has requested that 
the Board proceed with a decision in this appeal.  It appears 
that all possible development necessary has been completed, 
and the VA has satisfied its duty to assist the veteran under 
these circumstances.  38 U.S.C.A. § 5107(a).

The record contains ample medical evidence diagnosing PTSD.  
The veteran has been treated at the VAMC for this condition 
since at least 1988 and a VA examination in September 1995 
confirmed the findings of the outpatient treatment and social 
work report.  These diagnosis were attributed to the 
veteran's report of his four specific inservice stressors, 
reports of recurrent mortar attacks, and family stressors 
during service.  Therefore, the veteran's appeal turns on a 
determination as to whether the record contains credible 
supporting evidence that the claimed inservice stressor 
occurred.  

One of the veteran's reported stressors was witnessing the 
death of a fellow service member, who was run over by a 
crane. USASCRUR confirmed that the veteran's unit was 
stationed at Long Binh, and a soldier was killed in a crane 
accident there in September 1966.  The veteran further 
reported attempts by the enemy to penetrate the ammunition 
dump and occasional mortar attacks.  The records supplied by 
USASCRUR further confirmed mortar attacks and attempts at 
penetration at the Long Binh ammunition supply depot.  The 
veteran also reported stress due to the break-up of his 
family during his military service.  The Board notes that the 
veteran's former spouse initially solemnized divorce 
proceedings in Australia in February 1964, and such became 
final in September 1969.  The veteran was stationed in 
Vietnam from October 1965 to September 1966.  The Board notes 
that although USASCRUR was provided with the veteran's 
complete statement of stressors, received in February 1997, 
and although the veteran provided names and dates of 
incidents occurring while stationed in Germany, no apparent 
attempt has been made to provide confirmation of these 
incidents.  The Board finds that the supporting evidence 
confirms the veteran's reported stressors of witnessing the 
death of the soldier at Long Binh, recurrent mortar attacks.  
The evidence, however, does not preponderate against a 
finding that the veteran's confirmed stressors were 
sufficient to support a diagnosis of PTSD.  


ORDER

The application to reopen the claim of service connection for 
PTSD is granted.

Entitlement to service connection for PTSD is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

